Order, as resettled, denying plaintiff’s motion for a stay of trial of two Municipal Court actions and for consolidation of said actions with this action, unanimously reversed, with twenty dollars costs and disbursements, and the motion granted, upon condition that plaintiff within five days after service of order furnish a surety company bond to defendant in the sum of $1,500 to secure payment of any judgment which defendant may recover, and upon the further condition that plaintiff file a consent to go to trial at the commencement of the February term, and to grant to defendant the right to open and close the case. If these conditions are not complied with within the time specified the order will be affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.